PER CURIAM.
We affirm the denial of the temporary injunction requested by Hialeah, Inc. where it has not satisfied the requirements set forth in Oxford Int’l Bank and Trust, Ltd. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 374 So.2d 54 (Fla. 3d DCA 1979), cert. dismissed, 383 So.2d 1199 (Fla.1980), for obtaining this injunctive relief. This determination will not be binding at trial on the merits. University of Tex. v. Camenisch, 451 U.S. 390, 101 S.Ct. 1830, 68 L.Ed.2d 175 (1981); City of Miami Springs v. Steffen, 423 So.2d 930 (Fla. 3d DCA 1982); Ladner v. Plaza del Prado Condominium Ass’n, Inc., 423 So.2d 927 (Fla. 3d DCA 1982), cert. denied, 434 So.2d 887 (Fla.1983).